The petition in error with the case-made attached was filed in this court on June 15, 1915. The plaintiff in error duly filed his brief, but the defendants in error have not filed any brief, nor offered any excuse for their failure so to do. We will therefore apply the rule of this court, that where the brief of the plaintiff in error reasonably appears to support the assignments of error this court will not search the record to ascertain some possible theory upon which the case may be affirmed, but if the assignments of error appear to be reasonably supported by the record, the case will be reversed. See First National Bank of Maysville v. J.H. Price, ante, p. 498, 157 P. 339.
The judgment appealed from is reversed and this cause is remanded to the county court of Woodward county, for a new trial.
By the Court: It is so ordered. *Page 748